 FRANK E. NASH FENCE COMPANYFrank E. Nash d/b/a Frank E. Nash Fence Companyand Shopmen's Local Union No. 455, InternationalAssociation of Bridge, Structural and OrnamentalIronworkers, AFL-CIO. Case 2-CA-14236May 14, 1979DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn November 29, 1976, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. On December 21. 1976, Respondentfiled exceptions to the Decision of the AdministrativeLaw Judge. On January 17, 1977, the General Coun-sel filed a motion to strike the exceptions of Respon-dent, submitting, in substance, that Respondent's ex-ceptions were materially defective; that Respondentfailed to serve a copy promptly on the General Coun-sel as required by Section 102.460j) of the Board'sRules and Regulations; and, therefore, that the ex-ceptions should be stricken from the record. On Janu-ary 24, 1977, Respondent filed a reply to the GeneralCounsel's motion conceding that it had not served theGeneral Counsel but arguing that it was not requiredto do so by the Board's Rules: Respondent requestedthat the motion be denied. On January 27. 1977. theBoard, by Order of the Executive Secretary. grantedthe General Counsel's motion, ordered that Respon-dent's exceptions be stricken, and affirmed the Deci-sion of the Administrative Law Judge. On January27, 1978, a judge of the United States Court of Ap-peals for the Second Circuit granted the GeneralCounsel's motion to withdraw application for en-forcement.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis recommended Order, as modified herein.m Respondent alleges. among other things. that counsel for he GeneralCounsel has hounded and persecuted Frank E. Nash: has a "secret connec-tion with the Union": has "withheld the truth about the respondent": has"distorted the facts and obstructed justice": has "gone out of his a) toprosecute this case:" and has "knowingy and deceitfull oserstepped hisauthorityi' Respondent has offered nothing which would in an) way serve tosubstantiate the charges it has made, and our eamination of the recordevidence convinces us that these charges are totally without substance. Ac-cordingly. we reject them.AMENDIDI RMI DYIn his "Remedy" the Administrative l.aw J udg: in-advertently states that the strikers accrued thie rihltsof unfair labor practice strikers on Jul \i 1 197. Infact, the strike became an unfair labor practice sirikeon October 22, 1975. Therefore. Respondent will heordered. upon application, to offer those striking em-ployees reinstatement to their frmer or substanlalll )equivalent positions, without prejudice to their se-niority or other rights and privileges previousli, en-joy'ed, as follows:I. Striking employees whose jobs were not filled hbypermanent placements on or betfore October 21. 1975,are, upon application, to be offered immediate rein-statement, dismissing persons hired on or after dhatdate, if necessary, to make room for them.2. Striking employees whose jobs were filled hbpermanent replacements on or before October 21.1975, are, upon application, to be offered reinstate-ment upon departure of their replacements.In the event that Respondent does not reinstate thestriking employees in the manner set forth abovewithin 5 days from the date reinstatement is re-quested,2backpay shall commence \N ith interest in ac-cordance with F. 1'. Woo/worih (Compantl. 9() N IRB289 (1950). and Florida Steel Corporation. 231 N .RB651 (1977)?) from the date of application.ORDERPursuant to Section I)(c) of' the National abhorRelations Act. as amended, the National Labor Rela-tions Board adopts as it ()rder the recommended Or-der of the Administrative Law Judge. as modified e-low, and hereby orders that the Respondent, FrankE. Nash. d/b/a Frank E. Nash Fence Company.Mount Vernon, New York, its officers. agents. succes-sors, and assigns. shall take the action set forth in Ihesaid recommended Order, as so modified:I. Substitute the following for paragraph 2(b):"(b) Upon application. reinstate the unfair laborpractice strikers and make them whole for any loss ofearnings that the) may have incurred in the maniner2 While Chairman Fanning and Member Jenkins recognie liall he ic ileallowing an emplo)er 5 days to reinstae strikers s crrclt Board i.,si. tienonetheless adhere to their posiltin stated in Drug Par A ,gc Cnipl',, 1:.i,228 NLRB 108. 1 19 (1977). Sec als o 0 d F It/i,c, Ptrtdu~ci ( ,tni, ..! 9NLRB 1013, In. 3 1978), and 'iop r! ,r .Shiplding i,in/ DOD nr,.C rmpontv. 236 NLRB 1637 fn 3 (1978)See. genera;ll>. Iri Pthimg thr,wa (,. 138 N RB 716 (1962242 NLRB No. 42 DE('ISIONS OF NATIONAL LABOR RELATIONS BOAR[)set forth in the section of this D)ecision entitled 'TheRemedy.' "DECI'lSIONSTAI E MENI O 1L CASIMORTON D. FRIEDI)MAN, Administrative Law Judge: Thiscase was heard on September 13, 1976. at New York City,upon a complaint dated May 27, 1976, which complaintwas based upon a charge filed on April 22, 1976, by Shop-men's Local Union No. 455, International Association ofBridge, Structural and Ornamental Ironworkers, AFLCIO, herein called the Union. The complaint alleges, insubstance, that Respondent, Frank E. Nash, d/b/a byFrank E. Nash Fence Company, herein called Respondenthas refused and is refusing to meet and bargain with theUnion, and that a strike of Respondent's employees hasbeen prolonged by the aforesaid unfair labor practices andhas become an unfair labor practice strike: that all of theforegoing constitute violations of Section 8(a)(5) and ( I ) ofthe National Labor Relations Act, herein called the Act.Respondent's answer denies the Board's jurisdiction overboth Respondent and the subject matter and denies thecommission of any unfair labor practices. Although Re-spondent filed an answer to the complaint, he failed to ap-pear at the hearing either in person or through counsel.Counsel for Respondent notified counsel for the GeneralCounsel, in writing, that he would not appear, not onlybecause the Board had no jurisdiction over either Respon-dent or the subject matter of this proceeding, but also be-cause Respondent has discontinued that part of his businesswhich required the employment of members of the Union.Upon my observation of the witnesses, and upon the en-tire record in the case, including the oral summarization ofcounsel for the General Counsel, I make the following:FINDIN(iS OF FA('Ispondent performed, during the aforesaid period and atearlier times, fencing construction work as a subcontractorand as a prime contractor on construction sites in the Stateof Connecticut as well as in the State of New York. Inaddition. Respondent performed subcontract work erectingfences for Rossi ('onstruction CompanV (the enclosing of abaseball field and tennis court), and similar work for Labri-ola Company. (the enclosing of tennis courts). Respondentalso erected fences for Consolidated Edison Company, BellTelephone Company. and the Cities of Yonkers and MountVernon, New York. Therefore. it is determined from theforegoing that Respondent's business is not a retail husi-ness, and that the Board's jurisdictional standard for nonre-tail businesses is thereby satisfied by the $50.000 of suppliesand materials purchased by Respondent from outside theState of New York during the representative period.In addition. Respondent's failure to supply the recordsrequired by the subpena issued by counsel for the GeneralCounsel for the purpose of determining jurisdiction permitsan inference that the Board can assert jurisdiction over Re-spondent, inasmuch as the Board does have legal jurisdic-tion by reason of the fact that such legal jurisdiction isproved by Respondent's performing work in States otherthan the State of New York. The establishment by theBoard of jurisdictional standards in no way precludes theBoard from asserting its statutory authority in a case suchas the instant one where legal jurisdiction is proven, and itwill effectuate the policies of the Act to assert such jurisdic-tion.'Accordingly, I find and conclude that Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.1I. HIll iEABOR ()R(ANIZAHI )N IN¢)I.OLVEDIt is admitted, and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.III. Ie UNFAIR ABO(R PRA(II(ISI. THE BUSINESS OF RESPONDENTRespondent has been engaged in, and is possibly, as here-inafter related, still engaging in the business of furnishingfencing material and the construction and erecting offences, maintaining his plant and principal place of busi-ness in the city of Mount Vernon, New York.As noted above, Respondent's answer denies jurisdiction.At the hearing herein, counsel for the General Counselnoted for the record that a subpena had been issued forRespondent's books and records, but that the Respondenthad not only failed to appear at the hearing but also hadfailed to respond to the said subpena. The complaint al-leges, and Respondent admits in his answer, that during the12-month period immediately preceding the issuance of thecomplaint herein, a representative period, Respondent pur-chased and caused to be transported and delivered to itsplant and facility at Mount Vernon, New York, fencingsupplies, tools, and other goods and materials of a value inexcess of $50,000 directly from suppliers located in Statesother than the State of New York. At the hearing Respon-dent's employee, David Allen, credibly testified that Re-A. The rFactsThe Union and Respondent have had a bargaining rela-tionship since at least 1958, during which time the Unionhas been and is the collective-bargaining representative ofall production employees, helpers, and leadmen employedby Respondent at its Mount Vernon, New York, plant, ex-cluding all other employees, salesmen, foremen, and super-visors as defined in Section 2(11) of the Act. I find that theforegoing consitutes a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.Over the period of years since 1958, Respondent and theUnion, as exclusive bargaining representative, have negoti-ated successive collective-bargaining agreements coveringwages, hours, and other terms and conditions of employ-ment for the employees in the above-described unit. Themost recent of such collective-bargaining agreements ex-I Tropicana Products. Inc., 122 NLRB 121. 123 (1958): Quailr MtehlInc., e al. 194 NLRB 1035-38 (19721234 E RANK .NASH tI N(E ()OM'ANYpired on June 30(). 1975. Approximilatel 2 months het're tlheexpiration date, John Sleilnhalser, the I nioln's businessagent. who has been assigned to service the emploNces inRespondent's shop or approxilmatelN 6 years. attempted toarrive at a mutuall convenient da fior the purposes ofnegotiating a renewal of tile then expiring contract. hefirst contact W;as made hs Steinhlaulser tdirectls to Nash inthe earlx part of Ma 1'J75 h\ ai visit hb Steinlhauser toNash at the latter's oftlice. At that time Nash referred Stein-hauser to the Respondent's counsel, (iar J1. urs. homaintained his law oflice in Mount Vernon. New York.According to the credited and uncontra\erted testimon ofSteinhaluser. lFurs referrcd StehilIuser h;ack to Nash: andthereafter some 1() to I5 times between Max I and unc 26.Nash made attempts to set up a negotiating meeting be-tween himself. urs, and Nash. hut to use Steinh;auser'swords, he was passed "like a hall. back and iforth herweenthem." Finalls, a meeting was set up or June 30(). the lasteffective date of the then expiring hargaining agreement.The meeting was held as scheduled at Furs's oflice. Pre-sent for Respondent were t'ur\ and Nash and ior theIlnion Steinha;ser and the cimplo ees' negotiating colmmit-tee. he meting , as unproducti\e. Respondent offlredonl a renea;ll of the expiring agrcement \xith no increasein wages or fringe benefits. The union representatitie re-quested at least some additional contribhution to the s, elfireand pension und due to the inflation. ovever. Respon-dent refused to move rom his position. Ihereupon Steinm-hauser, on behalf of the Ulnion. offered to negotiate duringbusiness hours. Saturdas, Sunda,s. and holidass. it' neces-sary. Respondent adam;lntl' refused to meet at ailn timeother than what Vwas convenient for Fur, and Nash.The next morning, Jul I. Respondent's emploNees slhowere members of' the I nion met with Steinhauser bef'orecommencing work at Respondent's premises: and a strikevote was taken. resulting in Respondent's emplo ees goingout on strike. Thereatfter. approximltalel II mncetings overthe next several months were held between the Ilnion's rep-resentatives and Respondent's representatives Nash andFur!. On August 6, at a meeting in ur's office. Respon-dent offered a 6 percent package consering all items. I heUnion countered hb lowering its demands to a; 10 percentpackage a reduction of 50 percent from its otrmer position.Respondent rejected this offer. The following morning.Steinhauser b telephone. requested of Fury a further ap-pointment. Fury replied that the Iinion ould haxe to , aiuntil September inasmuch as Fury was going n vacationuntil that time and Furs would not permit Respondent'srepresentatives to meet with Nash unless ur\ as present.Therefore. the next meeting was ot held until Furs'sreturn from vacation on September 4. At that ime Respon-dent withdrew and rescinded all of its previous offers andreinstated its original position submitted at the June 30meeting, which was merels an offer to renev the expiringcontract without changes.After the September 4 meeting, two more meetings wereheld, one on September 30 and one on October 7. At nei-ther meeting was an progress made. After the Octoher 7meeting. Respondent. either b ' Furs or bs Nash has re-fused consistently to respond to the nion's request for fur-ther meetings. As a result of' this ftilure to respond. Stein-hauser requested of the New York Stlate Mediation Ser icethat a mediator he assigned to attempt to get the partiestogether. ilo\Ae er. after 2 weeks of effort on his part, themedi;ator notitied Steinhauser that Respondent ould notmeet rith the U nion.In addition to all t the oregoing. at one oft the meetingsheld in approximatels the middle of Jul\ 1975. Respondentstated latl\ that it could not afford an\ increase in wages orfringe benefits inasmuch as Respondent \\ as losing mone'sand was roke. Steinhauser then requested that alln account-aint selected h the Ulnion he permitted to examine Respon-dent's hooks in order to determine hether this claim ,Aasin ict. \,,ell founded. I-ur immediatels beca me allgr\ andreflused permission for ex.aminat;ion of Respondent's hooks.In conniection therewith, although in tile past Respondenthad often told nion Representative Steinhauser thait theIlnion as putting Respondent out of business with its de-mands. Respondent ne er. even during the 1975 meetings.stated f;latl that Respondent was definitels going out olf theftencing construction business. However. sometime after thelast meeting held on October 7 during one of the telephonecalls to urs hb Steinhauser. duriulg 'hich the ltter ' asattemplting to arrange urthr rther eetings. Fiur\ intiorinedSteinhlluser l hal "Nash had had it, ald lie i s nlo\ phasingout.Ilo ever. since thlt date Steinlhaluser and Respondent'semplosee. D)avid Allen. have often passed Respondent'spremises aid plant in Mount Vernon and have obser edlarge stockpiles t tncing mIateria such s feticing \sire,piping. posts. luimber. wooden teilcilg. and other materialsused in the construetionl of fences in Respondent's plantsard. I hese tockpiles halve disappeared and nev stockpileshave appeared. all oft hich would indicate that Respon-dent is still oper;ting. Nevertheless. hb letter to counsel forthe (ieneral ( ounsel dated September 17, 1976. attornesFlur, sta ted thl t Respondent is no longer in the fence con-structlion bhusiness, aid is. in fact, seeking t sell the plantand good \ill o the business.Regarding the phaling out going otit ot business. or pos-sible sale of Rcpondcnt's business In ahbout N ovenmer or)ecenlhber 1]975. Sllluser asked lur ot1l tile telephonesornettie n Jil\ 197 t bargain aout the efiects of te so-cillied 'pllasiing out." Fur stated that he oulid get back 1atSteinhauser but nce er lid. Steinhauser also had asked Nashto bargain \ith reigard to this so-called "phasing out." bilutNash had merceli reterred Steinhalluser back to ur .Vithregard to the material stockpiles obsers ed bhs Steinihauserand Allen in Respondenit's ard since June 3() 1975, Allentestified credibl\ that betore the strike and the v; lkout bhRespondent's enmplosees ho are members of the niion.onl,, approximatels 25 percent of Respondenit's t otal husi-ness consisted of the selling of fencing materials. hlo, es er.approximatel ! 75 percent of Respondent's business con-sisted of the construction (of feences. It i therefore reason-able to ilter that the large stockpiles of ftincing materialobserved since the strike began and tip to the date of thehearing herein hase been maintained for the purpose of thecoIlstruiction of' feices hb Respondenti at least to some ex-tent.B. ( inicludiiig FitlmysThe Board. ith court approval. has long held that it isindic;ati\e f a iolation ft' had l!ith hen anll emploser fails235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto respond to a bargaining representative's repeated re-quests for bargaining meetings relative to negotiations forcontract. Section 8(d) of the Act defines the duty to bargain,in part, as an obligation of emplovers and employees' repre-sentatives to meet at reasonable times. Accordingly, theBoard has upon occasions too numerous to cite herein, heldthat undue delays in replying to requests for bargainingmeetings constituted violations of the foregoing obligation.The refusal and delays on the part of Respondent to set upappointments during the month of May until the last weekof June 1975. as set forth above, constitute background fora finding of later violations of Section 8(a)(5) and ( I) of theAct.In addition, the rescinding of all prior offers by Respon-dent's representatives at the September 4 meeting consti-tuted evidence that Respondent was not bargaining in goodfaith and had no intention of ever reaching an agreementwith the Union. Furthermore, the failure and refusal of Re-spondent to permit examination of its books after it claimedthat Respondent was losing money, was broke, and couldnot afford to meet any of the Union's demands constitutesfurther indication of' lack of good faith on the part of Re-spondent.2In light of all of the foregoing, Respondent's failure andrefusal since October 22, 1975, despite repeated requests ofthe Union to meet and bargain, and the expression by Re-spondent that it was no longer willing to meet with theUnion. constitute violations of Section 8(a)(5) and ( I ) of theAct.By reason of all the foregoing, it is concluded, and I find.that the strike which began on July I. 1975. even if onlyeconomic at the outset, was converted into an unfair laborpractice strike by the activity of Respondent, here found tohave been violative of Section 8(a)(5) and (I) of the Act.and the prolongation of such strike was a direct result ofsuch unfair labor practices.Accordingly. I find and conclude that the activities ofRespondent hereto set forth constitute violations of Section8(a)(5) and (1) of the Act which would require the usualremedy.IV. 1HtF tiFti( I (OF Iltt Ni-AIR ABO()R PRA( II(TS UlPON( ()OMM.UR(I The activities of Respondent. described in section I.above, occurring in connection with the unfair labor prac-tices above, have a close. intimate, and substantial relation-ship to trade. traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.CONCI USItINS 0I Lw,.I. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of' the Act.2 I do not find that the original May and June 1975 delays in meeting fornegotiations, the refusal to permit the Union's examination of Respondent'shooks, or the rescinding bh) Respondent of his offers at the September 4meeting Ito be violative in and of themselves because these mailers occurredmore than 6 months before the filing of the charge herein on April 22. 1976:but I consider them merely as background to Respondent's predispositionnot to meet and bargain in good faith as required by Sec. 8(d) of the Act.2. The Union is a labor organization within the meaningof the Act.3. All production employees, helpers, and leadmen em-ployed by Respondent at its Mount Vernon, New York.plant, excluding all other employees, salesmen, guards, andsupervisors as defined in the Act. constitute a unit appropri-ate for purposes of collective bargaining within the meaningof Section 9(b) of the Act.4. The Union is the exclusive collective-bargaining rep-resentative of Respondent's employees in the unit describedabove fbr the purposes of collective bargaining with regardto wages, hours, and other terms and conditions of employ-ment.5. By failing and refusing to meet at reasonable timesupon the request of the Union on and after October 22.1975. Respondent has violated and is violating Section8(a)(5) and (1) of the Act.6. The strike which began on July I. 1975, and whichwas prolonged by Respondent's unfair labor practices. is anunfair labor practice strike, and Respondent's employeeswho went out on strike and continue to strike were and areunfair labor practice strikers.Till RtnlM )YIt having been found. as set forth above, that Respondenthas engaged in certain unfair labor practices. it will be rec-ommended that it cease and desist therefrom and take cer-tain affirmative action, set forth below. designed to effectu-ate the policies of the Act.It having been found that Respondent has failed and re-fused to bargain with the Union in good faith as requiredby Section 8(a)( ) and Section 8(d) of the Act, it will beordered that Respondent cease and desist therefrom andbargain with the Union at reasonable times at the Union'srequest.Inasmuch as Respondent's answer raises the issue ofwhether Respondent has phased out and discontinued thefence construction portion of his business, in the event thatit is determined that this allegation of Respondent's answeris in fact true, it will be ordered. as an alternative. thatRespondent bargain with the Union with respect to the ef-fects of the alleged phase out and discontinuance.It having been found that the strikers who went out onstrike on July I, 1975. and thereafter are unfair labor prac-tice strikers, it will be recommended that Respondent offerthem immediate and full reinstatement to their former orsubstantially equivalent positions upon unconditional ap-plication by them for reinstatement, dismissing if necessaryany persons hired on or after July I. 1975. In this regard.Respondent shall make whole each of the said strikers forany loss of earnings resulting from the refusal to reinstateany applying striker who is refused reinstatement within 5days after the said striker's unconditional application forreinstatement. the loss of earnings to be computed on aquarterly basis in the manner described by the Board inF. W. Woolworth Comnpany 90 NLRB 289 (1950) and sisPlumbing & Heating Co.. 138 NLRB 716 (1962). In theevent that Respondent has actually phased out and discon-tinued the fence construction portion of his business, it willbe ordered that Respondent place the aforesaid unfair labor236 FRANK E. NASH FENCE COMPANYstrikers who express their desire to be reinstated on a pref-erential hiring list so that in the event Respondent at anytime in the reasonable future decides to reinstate the fenceconstruction aspect of its business, the aforesaid strikersshall become the first hired in accordance with the senioritythat each of the said strikers enjoyed at the time the strikebegan on July 1, 1975.On the basis of the foregoing findings of fact and conclu-sions of law, upon the entire record, and pursuant to Sec-tion 10(b) of the Act, I hereby issue the following recom-mended:'ORDERThe Respondent, Frank E. Nash, d/b/a Frank E. NashFence Company, Mount Vernon, New York, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain at reasonable times, upon re-quest, with Shopmen's Local Union 455, International As-sociation of Bridge, Structural and Ornamental Ironwork-ers, AFL-CIO, with regard to wages, hours, and otherworking conditions of its employees in the unit herein de-scribed below:All production employees, helpers and leadmen, em-ployed at the Respondent's plant in Mount Vernon.New York, excluding all other employees, salesmen,guards, watchmen, and supervisors as defined in Sec-tion 2( 1) of the Act.In the event that Respondent has phased out and discon-tinued the fence construction division of its business, it isordered that Respondent shall bargain with the aforesaidlabor organization on behalf of the employees in the afore-said unit with regard to the effect of the phasing out anddiscontinuance of the fence construction division of Re-spondent's business.(b) Refusing to meet and bargain with the aforesaidUnion with regard to any possible phasing out or discon-tinuance of the fence construction division of Respondent'sbusiness.(c) In any other manner interfering with, restraining, orcoercing his employees in the exercise of their rights toform, join, assist, or be represented by Shopmen's LocalUnion 455, International Association of Bridge, Structuraland Ornamental Ironworkers, AFL-CIO, or any other la-bor organization, to bargain collectively through represen-tatives of their own choosing, or to engage in other con-certed activity for the purpose of collective bargaining ormutual aid or protection, or to refrain from any or all suchactivity except that such right may be affected by an agree-ment requiring membership in a labor organization as acondition of employment as authorized under Section8(a)(3) of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:3In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(a) Upon request, bargain collectively with Shopmen'sLocal Union 455, International Association of Bridge.Structural and Ornamental Ironworkers, AFL-CIO, as ex-clusive bargaining representative of Respondent's employ-ees and the unit found appropriate above, with respect torates of pay, wages, hours of employment, and other termsand conditions of employment, and, if an understanding isreached with the aforesaid Union, embody such under-standing in a written agreement with the Union. In theevent that Respondent has phased out, is phasing out, hasdiscontinued, or is discontinuing the fence construction di-vision of its business, upon request, bargain collectivelywith the aforesaid Union with regard to the effects of thesaid phasing or discontinuance of the fence constructiondivision of its business.(b) Offer full reinstatement to all strikers who went outon strike on July 1, 1975, or thereafter, within 5 days aftersaid strikers make unconditional offer to return to work andmake each striker whole for any failure to reinstate saidstriker for any loss suffered by said striker by Respondent'sfailure to reinstate the said strikers within the time limitedfor such reinstatement in the manner set forth in the por-tion of this Decision entitled "The Remedy." In the eventthat Respondent has phased out or discontinued the fenceconstruction division of its business, Respondent shall placethose strikers who desire to return to work and make anunconditional offer thereof as aforesaid, upon a preferentialhiring list for rehiring by Respondent in the event that Re-spondent at an)' time reestablishes the fence constructiondivision of its business.(c) Post at its plant at Mount Vernon, New York. atplaces where notices to employees are customarily posted,copies of said notice attached hereto marked "Appendix."'Copies of said notice, on forms provided by the RegionalDirector for Region 2, after being duly signed by Respon-dent or his representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byRespondent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by an) other material.(d) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.' In the event that this Order is enforced by a judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board,'APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain in good faith withShopmen's Local Union No. 455, International Associ-237 I)I('ISIONS O() NAI IONAL, LABOR RIl.AI IONS BOARDation of Bridge. Structural and Ornamental Ironwork-ers. AIl. ('10.W'- Witl NOI in any other manner interfere with.restrain, or coerce our employees in the exercise of'their right to form, join, or assist or be represented hbyShopmen's Local Union No. 455, International Associ-ation of Bridge. Structural and Ornamental Ironwork-ers AFL (10.Wl will , upon request. bargain collectively withShopmen's Local Union No. 455. International Associ-ation of Bridge. Structural and Ornamental Ironwork-ers. AlFI C10. as the exclusive bargaining representa-tive of our employees with respect to rates of pay,wages. hours of employment, and other terms and con-ditions of' employment, and if an understanding isreached with the said Union embody such under-standing in a signed agreement. The unit of our em-ployees for whom AWME Wti.l negotiate with the afore-said Union is as follows:All production employees, helpers and leadmen em-ployed at our Mount Vernon. New York. plant ex-cluding all salesmen, all other employees guards.watchmen, and supervisors as defined in Section2(11) of the National Labor Relations Act.In connection with the aforesaid request to bargain andoffer to bargain with the aforesaid Union, in the event thatour fence construction division is phased out or closeddown.\:\i vu iL bargain with the aloresaid Union with re-gard to the eflects of the said phasing out or closingdow n or discontinuance of the fence construction divi-sion of our business.Wi': 1 i1 reinstate all strikers who notify us thatthey unconditionally ofler to return to work within 5days after we receive uch unconditional offer and '1ti lI give to such strikers who make such offer andwho we ftil to reinstate within the said 5 days, ullcomipensation for each day beyond 5 days that we ftilto reinstate them. urther, in order to reinstate them totheir iformer or equisalent position, \ II I .if ncces-sarp, discharge individuals who have replaced the saidstrikers. In the event that we have alread phased outor discontinued the lence construction division of ourbusiness. xk i II place all of the said strikers, whomake unconditional ofer for reinstatment. upon apreerential hiring list so that in the event we reinstatethe ence construction division of our business at anytime in the future, the said strikers shall be given pref-erence in hiring in order of their seniority.All our employees are free to become or remain r re-frain from becoming or remaining members of the aforesaidl nion except to the extent that this right may be affectedh) an agreement in conformil with Section 8(a)(3) of theNational I.abor Relations Act, as amended.:FRANK i.. NASt I)/B/A FKRANK .. NASHI [IlN( :C(O MPANY218